     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 1 of 15 Page ID #:214

                                                                               '~~ m

 i    Eric M. Murphy,In Pro Per
      Glenda C. Murphy,In Pro Per                                   Zp~g App -9 PP1 4~ 59
 2
      9965 McKinley Street                                                                    r „~., , -
 3    Rancho Cucamonga~ CA 91730                                ~~'~
                                                                  ~:. q y ,.                   ~...~; .i
     (909)463-7064 —Phone                                                      `'`' `"'''"`
 4                                                              ~                                  ""r_
                                                                     _____._
 5                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 6                         EASTERN DIVISION-SAN BERNARDINO


 8   ERIC M. MURPHY,an individual; and             CASE NO.:
 9
     GLENDA C. MURPHY,an individual,
                                              ~~ ~V19-04b~b
10

ii
                   Plaintiffs,                 >                                              JG SPA
12                                             > DECLARATION OF GLENDA C. MURPHY
         vs.                                   ~ IN SUPPORT OF PLAINTIFFS' VERIFIED
13
                                               ~ EX PARTE APPLICATION FOR
14   U.S. BANK NATIONAL                          TEMPORARY RESTRAINING
     ASSOCIATION, AS TRUSTEE FOR
is                                             ~ ORDER,AND TEMPORARY AND
     MASTR ADJUSTABLE RATE
                                               ~ PERMANENT INJUNCTIVE RELIEF,
16   MORTGAGES TRUST 2007-1,
                                               ~ AND REQUEST FOR THE JUDGE'S
     MORTGAGE PASS-THROUGH
l~   CERTIFICATES, SERIES 2007-1;              ~ APPROVAL OF THE NOTICE OF
     FIDELITY NATIONAL TITLE                     PENDENCY OF ACTION
18
     COMPANY;MEGA CAPITAL
19   FUNDING,INC.; POWER DEFAULT
     SERVICES,INC.; OCWEN LOAN
20
     SERVICING,LLC; MORTGAGE
21   ELECTRONIC REGISTRATION        Hearing Date:
     SYSTEMS,INC.; WESTERN
22
     PROGRESSIVE,LLC; and DOES 1  ~ Time:
23   THROUGH 10,INCLUSIVE,

24

25             Defendants.

26

27

28
                                 DECLARATION OF GLENDA C. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                  1
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 2 of 15 Page ID #:215



 i                         DECLARATION OF GLENDA C. MURPHY
 2
             I, Glenda C. Murphy, declare as follows:
 3
             I am a Plaintiff in this case, self-represented and I have personal knowledge ofthe
 4

 5    facts set out herein and if called as a witness could and would competently testify thereto.

 6           This declaration is submitted in support of my Verified Ex Parte Application for

      Temporary Restraining Order, and Temporary and Permanent Injunctive Relief, and
 8
      Request for the Judge's Approval of the Notice ofPendency of Action.
 9

io           October 5, 1994, a Quitclaim Deed was executed and recorded October 17, 1994,
ii
      granting my husband and I the "Property" commonly known as 9965 McKinley Street,
12
      Rancho Cucamonga, California 91730, bearing Assessor Parcel Number 0209-312-59.
13

14           October 5, 1994, a Deed of Trust("DOT")was executed securing a loan of

15
     $120,000.00, naming Long Beach Bank,FSB as the Lender and Trustee, which was a
16
     conflict of interest; recorded October 17, 1994.
i~
is          Defendants are threatening to unlawfully sale, assign and/or transfer my

19   ~ ownership and security interest under a DOT.
20
            I paid my mortgage on time during the entire existence of the loans. However,the
21
     Defendants committed identity theft, creating fraudulent DOT,and committed extortion
22

23   ~ against me and my husband, recording fraudulent Real Property documents in an effort to

24
     ~ unlawfully take our Property.
25
            January 2, 1996, a fraudulent DOT was executed purportedly securing a loan of
26

2~   $20,000.00, which my husband and I never received, naming Legend Financial Group,

28
                                 DECLARATION OF GLENDA C. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                 2
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 3 of 15 Page ID #:216



 i    Inc. as the Beneficiary and Lender, and First American Title Company as Trustee;
 2
      recorded January 18, 1996.
 3
            June 23, 1997, a fraudulent DOT was executed purportedly securing a loan of
 4

 5   $35,000.00, which my husband and I never received, naming Harbor View Mortgage as

 6    Beneficiary, and American Title Company, as Trustee; recorded, July 10, 1997.

     Plaintiffs allege that they were never aware ofthis transaction.
 8

 9
            July 31, 1997, a fraudulent Corporation Assignment of Deed of Trust was mailed

io   to my husband and I, and executed by Harbor View Mortgage, assigning all beneficiary
ii
     interest to Preferred Credit Corp., under the fraudulent DOT dated June 23, 1997, naming
12
     Trustee as American Title Company. This fraudulent Corporation Assignment of Deed
13

14   of Trust was never recorded.

15
            November 23, 1999, a DOT was executed purportedly securing a loan of
16
     $159,152.00, naming Chase Manhattan Mortgage Corporation (unqualified to do business
i~
18
     in California) as the Beneficiary under the laws of the State of New Jersey, and First

19   Southwestern Title Company of California as Trustee; recorded December 3, 1999.
20
            December 3, 1999, a DOT was executed purportedly securing a loan of$5,500.00,
Zi
     naming Household Finance Corporation of California as Lender and Housekey Finance
22

23   ~ Corparation as Trustee; recorded December 9, 1999.

24
            December 9, 1999, a Full Reconveyance was recorded and executed by Housekey
25
     Financial Corporation, as Trustee under a fraudulent DOT.
26

27

28
                                DECLARATION OF GLENDA C. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTE APPLICATION
                                                3
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 4 of 15 Page ID #:217



 i          March 3, 2000, an invalid Substitution of Trustee ("SOT")was executed by
 2
     Preferred Credit Corporation, an unauthorized entity, under a fraudulent DOT executed
 3
      June 23, 1997, naming American Title Company, as Trustee, recorded July 24, 1997,
 4

 5    naming Defendant U.S. BANK,as Substituted Trustee; recorded March 14, 2000. A

 6   DOT was never recorded July 24, 1997, as the SOT states.

            My Property was never legally assigned to Preferred Credit Corporation under a
 8
     DOT,purportedly executed June 23, 1997, and recorded July 10, 1997. In addition, the
 9

io   fraudulent Corporation Assignment of Deed of Trust was never recorded.
11
            June 23, 2000, a fraudulent DOT was executed purportedly securing a loan of
12
     $27,000.00, which my husband and I never received, naming Household Finance
13

14   Corporation of California as Beneficiary and Housekey Finance Corporation as Trustee;

15   recorded June 30, 2000.
16
            June 28, 2000, a Full Reconveyance was recorded, executed by Ameriquest
l~
18
     Mortgage Co FKA Long Beach Bank,FSB FKA Long Beach Bank SSB, Trustee under

19   the DOT executed October 5, 1994 and recorded October 17, 1994.
20
            March 14, 2002, a fraudulent DOT was executed securing a loan of$197,500.00,
21
     falsely naming Secured Bankers Mortgage Company (Partnership under the laws of
22

23   California) as Lender, T.D. Service Co., a California Corporation as Trustee, and

24
     Defendant MFRS,acting solely as a nominee for Lender and Lender's successors and
25
     assigns, and Beneficiary; recorded March 20, 2002.
26

27

28
                               DECLARATION OF GLENDA C. MURPHY
                               IN SUPPORT OE PLAINTIFFS' VERIFIED
                                     EX PARTE APPLICATION
                                               4
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 5 of 15 Page ID #:218



 i           Secured Bankers Mortgage Company was never a Partnership under the laws of
 2
      California. Secured Bankers Mortgage Company was never qualified to do business in
 3
      California.
 4

 5          March 27, 2002, an SOT and Deed of Reconveyance was executed by Chase

 6    Manhattan Mortgage Corporation under the DOT dated November 23, 1999, recorded

      December 3, 1999, naming First Southwestern Title Company of California as Trustee,
 8
      Chase Manhattan Mortgage Corporation, as Beneficiary. Substituting Chase Manhattan
 9

io    Mortgage Corporation, as Trustee; recorded June 17, 2002.
li
            Apri123, 2002, a Full Reconveyance was recorded and executed by Housekey
12
     Financial Corporation, as the purported Trustee under the fraudulent DOT recorded June
13

14    30, 2000.

15
            September 5, 2003, a fraudulent Grant Deed was executed and recorded
16
      September 15, 2003. My Property was already granted to my husband and I via
l~
18
     Quitclaim Deed executed October 5, 1994 and recorded October 17, 1994.

19          September 5, 2003, a DOT was executed by Fremont Investment and Loan as
20
     Lender, MFRS as Beneficiary, and Fremont General Credit Corporation as Trustee;
21
     ~ recorded September 15, 2003.
22

23          January 7, 2004, an SOT and Full Reconveyance was executed by Secured

24
     Bankers Mortgage Company, an unauthorized entity, named as the present Beneficiary,
25
     ~ under the DOT recorded March 20, 2002, substitutes himself as Trustee, which was a
26

27   conflict of interest; this document was recorded January 13, 2004.

28
                               DECLARATION OF GLENDA C. MURPHY
                               IN SUPPORT OF PLAINTIFFS' VERIFIED
                                     EX PARTE APPLICATION
                                               5
                                                                                              6<
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 6 of 15 Page ID #:219



 1           January 15, 2004, Settlement date; Settlement Agent GMAC states that settlement
 2
      charges to borrower is $59,470.40, loan payoff is $7,529.60; total amount due from
 3
      borrow $67,000.00. Principal amount of new loan $67,000.00. My husband and I never
 4

 5    received the refinance funds.

 6          My husband and I decided to refinance our Property. During the refinance

      process, I was requested by the Loan Officer to execute a "Power of Attorney" where my
 8
      signature would only be necessary for the loan application and final loan documents.
 9

10          Sometime later, my husband and I discovered that half the pages in the loan
11
      application were forged, not my signatures; loan amount of$275,000.00.
lz
            October 10, 2005, a fraudulent DOT was executed securing a loan of $275,000.00,
13

14    naming Defendant MEGA,a California Corporation as Lender, Alliance Title Company

15    as Trustee, and Defendant MERS,acting solely as a nominee for Lender and Lender's
16
     successors and assigns, and Beneficiary; recorded October 19, 2005.
i~
is          October 20, 2005, my Credit Report reflects a zero balance for a loan amount of

19   $229,500.00, provided by Fremont Investment and Loan.
20
            October 21, 2005, an invalid SOT was executed by MERS for Fremont Investment
21
     & Loan as Beneficiary, naming Fremont General Credit Corp. as Trustee, under the DOT
22

23   executed September 5, 2003 and recorded September 15, 2003. TICOR Title Insurance

24
     Company, as Substitute Trustee; recorded November 22, 2005.
25
            November 22, 2005, a Full Reconveyance was recorded under the DOT dated
26

27   ~ September 5, 2003 and recorded September 15, 2003.

28
                                DECLARATION OF GLENDA C. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTE APPLICATION
                                                6
                                                                                               l~
       Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 7 of 15 Page ID #:220



 1             September 29,2006, a fraudulent Promissory Note and DOT was executed
 2
        purportedly securing a loan for $370,000.00, naming American Brokers Conduit as
 3
        Lender; recorded October 10, 2006. American Brokers Conduit did not legally exist as
 4

 5      an entity in 2006 and has never been legally incorporated in any state.

 6            October 2, 2006, a fraudulent Grant Deed was executed; recorded October 10,

        2006. My Property was already granted to my husband and I via Quitclaim Deed
 8
        executed October 5, 1994 and recorded October 17, 1994.
 9

io            October 10, 2006, a Final Settlement Statement, reflecting that GMAC was paid
li
       $274,530.19, Principal amount of new loan, $370,000.00., and cash to borrower of
12
       $53,528.46, which my husband and I never received. In addition, a settlement charge of
13

14     $41,941.35 to borrow is questionable; I don't know why this charge was applied.

15            October 20, 2006, an invalid SOT was executed by MERS under the DOT dated
16
       October 10, 2005 and recorded October 19, 2005, naming GMAC as Lender; Executive
l~
18
       Trustee Services, LLC as Substitute Trustee.

19            October 27, 2006, a Full Reconveyance was recorded and executed by Executive
20
       Trustee Services, LLC as Trustee under the DOT dated October 10, 2005 and recorded
21
       October 19, 2005, naming GMAC as Lender.
22 I

23            About August 2, 2007, American Home Mortgage Corp, dba American Brokers

24
       Conduit was issued a Temporary Order to Cease and Desist. The California Department
25
       ~ of Business Oversight found that American Brokers Conduit engaged in a pattern of
26

27

28
                                  DECLARATION OF GLENDA C. MURPHY
                                  IN SUPPORT OF PLAINTIFFS' VERIFIED
                                        EX PARTE APPLICATION
                                                  7

                                                                                                ~3
       Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 8 of 15 Page ID #:221



 i      forging real estate documents and selling interests therein to investors and ordered them
 2
        to cease and desist from engaging in such conduct.
 3
                   Although, my husband and I were never late and our loan balances reflect zero on
 4

 5      our Credit Reports, we repeatedly submitted Loan Modification Applications, in an effort

 6      to save our home.

                   April 23,2009, American Home Mortgage Servicing, Inc. mailed me a letter
 8
        stating "...received a workout package regarding the above-referenced mortgage loan...
 9

10      We appreciate the opportunity to be of assistance."
11
                   May 5, 2010, Defendant OCWEN mailed me a letter stating "your home loan may
12
        be eligible for a loan modification program..."
13

14                 May 25, 2010, a fraudulent Assignment of Deed of Trust was executed by MERS,

15
        an unauthorized entity, as nominee for American Brokers Conduit, assigning the
16
        beneficial interest to Defendant U.S. BANK under the fraudulent DOT dated September
i~
18 I
       29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee; recorded July

19     ~ ~, 2~1~.
20
               The Assignment is VOID, because American Brokers Conduit did not exist, and
21
       therefore could not appoint MERS as its nominee, and therefore MERS had nothing to
22

23     ~ assign.

24
               July 9, 2010, Chase mailed me a letter listing a history of my payments. However,
25
       my cashier checks from Chase to American Home Mortgage Servicing, Inc. demonstrate
26

27

28
                                      DECLARATION OF GLENDA C. MURPHY
                                      IN SUPPORT OF PLAINTIFFS' VERIFIED
                                            EX PARTE APPLICATION
                                                      8
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 9 of 15 Page ID #:222



 1   that September through December 2009 payments was missing. The letter states "Your
 2
      loan is paid through February 10, 2010.
 3
            November 26, 2010, a fraudulent Notice ofDefault("NOD")was executed by an
 4

 5   unauthorized entity, Default Resolution Network Agent for the Beneficiary By:

 6   ServiceLink, its Agent Through ServiceLink as Agent, through SPL Inc., as Authorized

     Agent under the fraudulent DOT dated September 29,2006 and recorded October 10,
 8
     2006; recorded November 29, 2010.
 9

io          Default Resolution Network,LLC operated as a subsidiary of Fidelity National
ii
     Financial, Inc. that surrendered November 17, 1987 and November 30,2006 doing
12
     business in California, and Default Resolution Network,LLC was never qualified to do
13

14   business in California as a Limited Liability Company.

15          December 20,2010, an invalid SOT was executed by Defendant U.S. BANK by
16
     American Home Mortgage Servicing Inc., as Attorney in Fact, under the fraudulent DOT
l~
18
     dated September 29, 2006 and recorded October 10, 2006; Substitute Trustee is

19   Defendant PDS is C/O Defendant FIDELITY; recorded April 29, 2011.
20
            April 16, 2011, a fraudulent Notice of Trustee's Sale was executed by Defendant
21
     PDS under the fraudulent DOT dated September 29, 2006 and recorded October 10,
22

23   2006; Sale Date: May 19, 2011; recorded April 29, 2011.

24
            Apri125, 2011, my husband and I were approved a Loan Modification.
25
            April 29, 2011, a SOT was recorded by Defendant PDS as Trustee; Substitute
26

27   Trustee not named.

28
                               DECLARATION OF GLENDA C. MURPHY
                               IN SUPPORT OF PLAINTIFFS' VERIFIED
                                     EX PARTE APPLICATION
                                               9

                                                                                              ~1
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 10 of 15 Page ID #:223



 1           March 20, 2012, a Notice of Rescission was executed by Fidelity National Title
 2
      Company, as agent for the Beneficiary, under a DOT that names American Brokers
 3
      Conduit as Lender, recorded October 10, 2006, referencing a fraudulent NOD recorded
 4

 5    November 29, 2010; recorded March 26,2012.

 6           May 15, 2012, American Home Mortgage Servicing, Inc.("AHMSI")mailed a

      letter to me stating that it will be changing its name to Homeward Residential.
 8
             AHMSI/Homeward Residential knew that the issuer of the Promissory Note,
 9

io    American Brokers Conduit was a nonexistent entity and that therefore the note was
it
      VOID; yet, continued to press me for payments.
12
            October 3, 2012, Ocwen Financial Corporation purchased Homeward Residential.
13

14    Defendant OCWEN,without inquiring into the facts surrounding my Mortgage,

15    Defendant OCWEN harassed me for payments.
16
            March 4, 2013, a letter from Defendant OCWEN stating the loan balance is
i~
18
      $249,375.23; despite, my zero balance owing on my Properly.

19          September 12, 2013, a fraudulent Limited Power of Attorney executed by
20
      JPMorgan Chase Bank, N.A., as Master Servicer, and the Limited Power of Attorney
21
      granted by US Bank,N.A as Trustee appoints Select Portfolio Servicing, Inc., as Sub-
22

23    Servicer; recorded May 1, 2015.

24
            I provided Proof ofPayments to Defendant OCWEN from 2014-2018 and it
25
       ontinued to send me Mortgage Account Statements stating Reinstatement Amounts,
26

27

28
                                DECLARATION OF GLENDA C. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VEWFIED
                                      EX PARTE APPLICATION
                                                10

                                                                                              ~~
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 11 of 15 Page ID #:224



 i ~ ~ when I was never late on my monthly payments. Also, Defendant OCWEN sent 2-3
 2
      letters titled "Notice of Default" each month.
 3
             Defendant OCWEN has double billed my husband and I. Extorting us to pay or
 4

 5    our Property will be taken. My husband and I were continuously harassed.

 6           June 17, 2015, my Consumer Credit Report reflects that there is a zero balance for

      a loan of $370,000.00, date of Origination: September 29, 2006; American Brokers
 8
      Conduit as Lender. Loan Serviced by Defendant OCWEN/Homeward Residential, TX
 9

io    FIDELCPI. $55,873.00 was to be given to my husband and I, which we never received.
ii
             November 2017, Defendant OCWEN stopped taking payments and claimed that
12
      my husband and I were 7 months delinquent.
13

14           December 14, 2017, an invalid SOT was executed by Defendant U.S. BANK,By

15    its Servicer Defendant OCWEN; Substitute Trustee not named.
16
             December 5, 2017, a California Declaration of Compliance pursuant to Civil
i~
18
      Code, section 2923.55(c) was executed by Defendant OCWEN as Servicer for Defendant

19    U.S. BANK under fraudulent DOT dated September 29,2006 and recorded October 10,
20
      2006 and states "The mortgage servicer has exercised due diligence to contact the
21
      borrower pursuant to California Civil Code, section 2923.550 to "assess the borrower's
22

23   financial situation and explore options for the borrower to avoid foreclosure." Thirty(30)

24
      days, or more, have passed since these due diligence requirements were satisfied."
25
            January 8, 2018, an invalid SOT was recorded under a fraudulent DOT dated
26

27   ~ September 29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee, and

28
                                DECLARATION OF GLENDA C. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTE APPLICATION
                                                11

                                                                                                  ~~
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 12 of 15 Page ID #:225



 1    American Brokers Conduit as Lender, and MERS as Beneficiary; Defendant WESTERN
 2
      PROGRESSIVE as Substitute Trustee
 3
              January 12, 2018 a fraudulent NOD was executed by Defendant WESTERN
 4

 5    PROGRESSIVE,an unauthorized entity, as Trustee for Beneficiary, under a fraudulent

 6    DOT dated September 29, 2006 and recorded October 10, 2006; recorded January 17,

      2018.
 8
              March 19, 2018, Defendant OCWEN sent Plaintiffs a Payoff Quote of
 9

to    $440,735.70, valid through April 13, 2018.
11
              April 30, 2018, a Notice of Trustee's Sale was executed by Defendant WESTERN
12
      PROGRESSIVE, as Trustee for Beneficiary, under a fraudulent DOT dated September
13

14    29, 2006 and recorded October 10, 2006; Sale Date: May 31, 2018; recorded May 1,

15    2~1g.
16
              May 4, 2018, my husband and I faxed a Loan Modification Package to Defendant
i~
18
      OCWEN,four(4) days later Defendant OCWEN places a foreclosure Sale Date of May

19    8,2018, against my Property; dual tracking. Defendant OCWEN never sent my husband
20
      and I documents stating that a foreclosure was ever initiated.
21
              May 8, 2018, I sent a Domestic Wire Transfer via Wells Fargo N.A. of$12,121.50
22

23    to cure the fraudulent Default, in an effort to save my Property.

24
              May 11, 2018, a Notice of Rescission was executed by Defendant WESTERN
25
     PROGRESSIVE as Trustee, American Brokers Conduit as Lender, and MERS as
26

27

28
                                 DECLARATION OF GLENDA C. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                 12
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 13 of 15 Page ID #:226



 i    Beneficiary under a fraudulent DOT dated September 29, 2006 and recorded October 10,
 2
      2006, referencing the NOD that was recorded January 17, 2018; recorded May 16, 2018.
 3
             September 9, 2018, my husband and I were denied the Loan Modification.
 4

 5           September 14, 2018,I received a Debt Validation Notice by Defendant OCWEN

 6    under the fraudulent DOT dated September 29, 2006, naming American Brokers Conduit

      as Originating Lender, which was not pursuant to RESPA.
 8
             October 15, 2018, Defendant OCWEN denied my husband and I a Loan
 9

io    Modification.
it
             October 19, 2018, my Credit Report states zero balance of purported loan amount
12
      of$370,000.00; originated September 29, 2006.
13

14           November 16, 2018,I received a Debt Validation Notice by Defendant OCWEN

15
      under the fraudulent DOT dated September 29,2006, naming American Brokers Conduit
16
      as the Originating Lender.
i~
18
             Again, despite under the RESPA,Loan Servicers are required to respond to

19   "Qualified Written Request and Validation of Debt"; yet, Defendant OCWEN provided
20
      limited information.
21
             November 21, 2018, a California Declaration of Compliance pursuant to Civil
22

23    Code, section 2923.55(c) was executed by Defendant OCWEN as Servicer for Defendant

24
     ~ U.S. BANK under the fraudulent DOT dated September 29, 2006 and recorded October
25
     ~ 10, 2006, stating "The mortgage servicer contacted the borrower to assess the borrower's
26

27   ~ financial situation and to explore options for the borrower to avoid foreclosure as

28
                                   DECLARATION OF GLENDA C. MURPHY
                                   IN SUPPORT OF PLAINTIFFS' VERIFIED
                                         EX PARTE APPLICATION
                                                   13
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 14 of 15 Page ID #:227



 i    required by California Civil Code, section 2923.55. Thirty days, or more, have passed
 2
      since the initial contact was made."
 3
             December 3, 2018, a fraudulent NOD was executed by Defendant WESTERN
 4

 5    PROGRESSIVE as Trustee for Beneficiary, under a fraudulent DOT dated September 29,

 6    2006 and recorded October 10, 2006; recorded December 5, 2018.

             December 10, 2018, I received a Debt Validation Notice by Defendant
 8
      WESTERN PROGRESSIVE as Trustee for Beneficiary, under a fraudulent DOT dated
 9

io    September 29, 2006 and recorded October 10, 2006, which did not provide all that was
11
      requested by the "Qualified Written Request and Validation of Debt", under "RESPA."
12
             Although I made many attempts to resolve the problem that involved my account
13

14    with Defendant OCWEN,March 6, 2019, Defendant WESTERN PROGRESSIVE,an

15    unauthorized entity, executed a Notice of Trustee's Sale; Sale Date: Apri123, 2019.
16
             As the aforementioned demonstrates, many entities collectively operated a
l~
18
      Mortgage Scheme for "Economic Gain", with the intent to defaud my husband and my

19    interest in our Property, causing fraudulent DOTS to be recorded in the Official
20
      Recorders in the office ofthe Recorder of San Bernardino County, California, claiming to
21
     ~ secure loans that my husband and I never received.
22

23          In addition, the Mortgage Scheme is evidenced by the many Full Reconveyances
24
     ~ recorded in the Official Recorders in the office ofthe Recorder of San Bernardino
25
     ~ County, California as to my Property.
26

27

28
                                DECLARATION OF GLENDA C. MURPHY
                                IN SUPPORT OF PLAINTIFFS' VERIFIED
                                      EX PARTS APPLICATION
                                                14

                                                                                                 ~~
     Case 5:19-cv-00636-JGB-SP Document 8 Filed 04/09/19 Page 15 of 15 Page ID #:228



 1           More than half the aforementioned entities' status with the California Secretary of
 2
      State is either suspended ten(10) years or more due to Franchise Tax Board violations or
 3
      they have surrendered; demonstrating that their only purpose of operation was to defraud
 4

 s    the public.

 6           The companies that initiated foreclosures against my Property never held

      beneficial interest under the Mortgage or DOT;therefore, does not have standing to
 8
      foreclose.
 9

to           The undersigned, declare under penalty of perjury under the laws of the State of
li
      California that the foregoing is true and correct and that this Declaration was executed on
12
      the 4th day of April 2019, at Rancho Cucamonga, California.
13
                                              i


14

15
                                         G   NDA C. MURPHY,Dec arant
16                                                   ~ G~ ~~h~
17

18
                                                              ~- ~r~
19

20

21

22

23

24

25

26

27

28
                                 DECLARATION OF GLENDA C. MURPHY
                                 IN SUPPORT OF PLAINTIFFS' VERIFIED
                                       EX PARTE APPLICATION
                                                 15
